The Court of Appeals,
[Rumsey Ch. J.
Potts and Dennis, J.(a)]
at an adjournment of this term, viz. the 13th of June 1802, passed the following’ decree, to wit: After hearing counsel upon this appeal, it is adjudged, ordered and decreed, that the decree of the chancellor be reversed, and that the appellants be allowed their costs of appeal.
It is further adjudged, ordered and decreed, that the appellees account with the appellants for the legacy bequeathed to the appellant’s wife Elisabeth, with interest thereon from the 1st day of June 1788, and that the appellees, the executors of Caleb Dorsey, be charged in said account with the amount of all sales of the testator’s lands, by them made, and interest thereon, agreeably to the terms of sale, and that the executors, so far as they were possessed of assets, be not allowed interest on debts by them paid after ihe testator had been more than twelve months dead.
And it is further adjudged, ordered and decreed, .that the chancellor pass such decree and order as shall be necessary to have the account stated on the principles and in the manner herein directed, and on return thereof, if the assets in hand are adequate to the payment of the legacies charged thereon, that then the chancellor pass a decree for the payment of the full legacy and interest due the appellants: and if the assets are inadequate, then to decree the amount, of the legacy and interest to be paid so far as assets are stated to be in hand, and to bind future assets as they come to hand, with costs of suit to be allowed the complainants.